DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				MATTER OF RECORD

	Applicant is reminded of the species election of CD169+ macrophages as the erythropoiesis-stimulating agent (ESA). Claim 39 recites the non-elected species CSF-1 agonist and thus was withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claim 39 is in the wrong claim status. This claim will not be examined. Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
		Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 17 March 2021, have been entered in full.  Claims 1-4, 11-16, and 39 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 5-10, 17-23, 25, 28-33, 36 and 38 are canceled.  Claims 24, 26, 27, 34 and 37 are amended. Claims 24, 26, 27, 34, 37 are under examination.
		Withdrawn Objections And/Or Rejections
	The rejection to claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 3-4 of the previous Office Action (25 November 2020), is withdrawn in view of the amendment (17 March 2021).

The Duplicate Claim Warning, as set forth at pages 9-10 of the previous Office Action (25 November 2020), is withdrawn in view of the amendment (17 March 2021).

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 35 is indefinite because of the recitation, “the composition of Clam 34, wherein the concentration of CD169+ macrophages in the pharmaceutical acceptable
carrier is greater than the concentration of CD169+ macrophages in the same volume of the biological sample". 
Claim 37 is indefinite because of the recitation, “the composition of Claim 34, wherein the isolated CD169+ macrophages are enriched in the composition relative to the same volume in a human bone marrow sample or a human splenic sample".

Regarding claim 35, Applicant argues that Claim 35 is clear in view of the amendments to claim 34. Applicant argues that the composition of claim 35 is different from a natural biological sample, which may also contain CD169+ macrophages, in that the claimed composition has a higher concentration of CD169+ macrophages than would be observed in the biological sample.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
Firstly, none of the claims recite any value for the concentration of CD169+ macrophages. The skilled artisan would not know if the CD169+ macrophages in the pharmaceutically acceptable carrier is greater than the concentration of CD169+ macrophages in the biological sample. 
Secondly, claim 35 depends from claim 34 which is drawn to CD169+ macrophages obtained from a biological sample wherein said macrophages are mixed with a pharmaceutically acceptable carrier. It is unclear how the concentration of CD169+ macrophages in claim 35 would be different from the concentration of CD169+ macrophages in claim 34. 
Regarding claim 37, Applicant argues that the claim language clearly distinguishes the claimed composition from a biological sample such as a human bone marrow sample or a human splenic sample which also contains CD169+ macrophages due to the higher content of the CD169+ macrophages in the claimed composition.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
Applicant argues the higher content of the CD169+ macrophages in the claimed composition but claim 37 does not recite any value for the concentration of the CD169+ macrophages in the claimed composition or in the bone marrow sample and human spleen sample. 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.	

Claim Rejections - pre-AIA  35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	1. Claims 24, 26, 27, 34 and 37 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muerkoster et al. (Sialoadhesin-Positive Flost Macrophages Play 
	The basis for this rejection is set forth at pages 6-8 of the previous Office Action (25 November 2020).
	Applicant discusses the instant invention. Applicant argues that the claimed invention is directed to a composition comprising an erythropoiesis-stimulating agent for treating a subject having a blood disorder comprising erythropoietic stress, wherein the erythropoiesis-stimulating agent comprises a plurality of CD169+ macrophages. Applicant maintains that Muerkoster does not disclose a composition comprising CD169+ macrophages, let alone using the composition comprising CD169+ macrophages as a therapeutic agent for any disease.  Applicant submits that although the passage cited by the Examiner, at page 4376, right column, discloses “[isolation of Sn+ macrophages from the spleen],” this disclosure is under the heading “Materials and Methods.” Applicant argues that Muerkoster’s disclosure of isolation of CD169+ macrophages is in the context of characterizing the macrophages for their antigen presenting features rather than using these macrophages in any composition. Applicant directs the Examiner’s attention to Muerkoster reference at page 4382, right column: “We can thus conclude that Sn+ macrophages can principally function as APCs capable of processing and presenting exogenous protein via the MHC class I pathway towards MHC class l/peptide-specific CD8 CTL precursors.
	Applicant’s arguments have been fully considered but are not found persuasive. The instant claims are drawn to a composition, not to a method comprising administering the composition comprising CD169+ macrophages as a therapeutic agent 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

2. Claims 24, 26, 27 and 34, remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sieweke (US 2010/0003272; published 1/7/10).
	The basis for this rejection is set forth at pages 8-9 of the previous Office Action (25 November 2020).
	Applicant argues that according to the Examiner, Sieweke anticipates the claimed invention because “Sieweke teaches isolating macrophages having surface protein CD169+.” Applicant argues that Sieweke relates to ex vivo expansion of various cells including monocytes, macrophages and dendritic cells. Applicant submits that Sieweke does not have any specific disclosure of CD169+ macrophages in a therapeutic composition. Applicant argues that the entire disclosure has only one mention of CD169: “Generally, human macrophages express CD 11c, CD 11b, CD 18, CD26, CD31, CD32, CD36, CD45R0, CD45RB, CD63, CD68, CD71, CD74, CD87, CD88, CD101, CD119, CD169, CD170 and MARCO.” Applicant argues that based on this single sentence in the cited reference, one of ordinary skill in the art would understand that human macrophages express many different markers and that there is no teaching or suggestion in the cited reference regarding any composition comprising CD169+ macrophages or why and how to obtain such composition.
	Applicant cites MPEP 2121.01: “"In determining that quantum of prior art disclosure which is necessary to declare an applicant’s invention ‘not novel’ or ‘anticipated’ within section 102, the stated test is whether a reference contains an ‘enabling disclosure’... ." The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation.” Citation omitted.
	Applicant argues that the Examiner fails to explain how the reference specifically teaches a composition comprising CD169+ macrophages in light of a single sentence listing various possible markers of the macrophages.
Applicant’s arguments have been fully considered but are not found persuasive. MPEP 2121.01 teaches:  A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to 
 “It is possible to make a 35 U.S.C. 102  rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make the article disclosed or use the method disclosed. If the reference teaches every claimed element of the article or every claimed step of the method, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making the article or using the method. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. See MPEP § 2131.01 for more information on 35 U.S.C. 102  rejections using secondary references to show that the primary reference contains an "enabling disclosure."
In the instant case, Sieweke teaches an object of the invention is a monocyte, macrophage or dendritic cell obtainable by the method as described. Preferably the monocyte, macrophage or dendritic cell is in isolated form (para 0016). Sieweke teaches such monocyte, macrophages or dendritic cells are useful in a pharmaceutical composition, where they are in combination with a pharmaceutically acceptable carrier (para 0018). Sieweke teaches human macrophages express CD11c, CD11b, CD18, CD26, CD31, CD32, CD36, CD45R0, CD45RB, CD63, CD68, CD71, CD74, CD87, CD88, CD101, CD119, CD121b, CD155, CD156a, CD204, CD206 CDw210, CD281, CD282, CD284, CD286 and in a subset manner CD14, CD16, CD163, CD169, CD170 and MARCO (para 0039). Sieweke teaches magnetic beads labelled with monoclonal cell type specific antibodies may be used for the positive selection of human macrophages from various tissues, such as the spleen and lymph node (para 0048). Sieweke teaches in TABLE 1 Examples of tissue macrophages including the spleen which comprises 
The Examiner notes that CD169+ macrophages are in secondary lymphoid tissues such as the lymph node and spleen. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

				Conclusion
			No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/6/2021